Little, J.
1. The defendant was convicted of voluntary manslaughter, and made a motion for a new trial. The first three grounds in the motion were what is known as the general-grounds, that the verdict is contrary to the evidence; without evidence; against the evidence; and is contrary to law and the principles of justice. It is not our purpose to detail the evidence in the case. The statement prefixed to this opinion contains in brief a synopsis of the evidence which was had on the trial. From it can not be gathered facts showing that the plaintiff in error was justifiable in taking the life of the deceased. When the final rencounter took place, the evidence shows that the accused was very willing to take part in the fight. After *57he'went out of the gate, according to one witness, he voluntarily returned with a drawn knife. It is true that the evidence shows that the deceased picked up a piece of rail and struck at or struck the accused; but it is evident that both intended to fight and were armed, the accused with his knife, and' the deceased with a piece of fence-rail. The jury evidently believed this theory of the case when they returned a verdict for voluntary manslaughter; and we can not say that their finding was wrong, nor that the verdict is contrary to the law or evidence.
2. The next ground of complaint as set out in the motion for a new trial is, that the court erred in failing to plainly and explicitly define what a reasonable doubt on the mind of the jury was, upon which they should acquit the defendant, in connection with that_part of his charge relating to there being no necessity on the part of the State to demonstrate with mathematical certainty the guilt of the accused. The charge which the court delivered on this point is in the following language: “On arraignment the defendant pleads not guilty, and that is the issue you are impaneled to try. Notwithstanding the indictment, the defendant enters into this trial with the presumption of innocence in his favor, and that presumption rests with him throughout the trial until the State by satisfactory evidence overcomes that presumption and establishes his guilt upon each material allegation contained in the indictment, and beyond all reasonable doubt. The State is not required to demonstrate with mathematical accuracy and precision the guilt of the accused, but the State is bound to satisfy you to a reasonable and moral certainty of his guilt. ’ ’ The point of exception is that the judge failed in this connection to explain the meaning of “reasonable doubt. ’ ’ It hardly seems to be necessary to add to the words ‘ ‘ reasonable doubt” any other words explanatory of their meaning. Mr. Bishop, in the first volume of his New Criminal Procedure, says: “ There are no words plainer than ‘ reasonable doubt,’ and none so exact to the idea meant. Hence some judges, it would seem, wisely decline attempting to interpret them to the jury.” See also 62 Me. 129; 9 Bush, 593; 7 Baxter, 35; 20 Texas Appeals, 315. In the words of another author, on the subject of giving a specific meaning to the word “reasonable” *58when applied to reasonable doubts, “it is trying to count what is not number, and to measure what is not space.” Bone v. State, 102 Ga. 392. In the case of Miles v. United States, 103 U. S. 312, Justice Woods, delivering the opinion of the court, says on this subject: “Attempts to explain the term ‘reasonable doubt’ do not usually result in making it any clearer to the minds of the jury.” He cites a number of cases in connection with this view. It would seem, therefore, to be a conclusion that the phrase “reasonable doubt” explains itself. Certainly the meaning is obvious, and will be readily appreciated by the average juror without further explanation. In this case the expression when used by the judge could not have been misunderstood ; and we find no error in his failure to enter into any detailed explanation of what was meant by the phrase “ reasonable doubt.” The jury were told that the prisoner was presumed to be innocent, and that presumption continued until the State by satisfactory evidence overcame that presumption and established his guilt upon each material allegation contained in the indictment, and beyond all reasonable doubt. We do not imagine that the jury failed to understand from the charge the law on this branch of the case.
3. The next assignment of error is, that the court erred in charging the jury, from section 73 of the Penal Code, that “If a person kill another in his defense, it must appear that the danger was so urgent and pressing at the time of the killing, that, in order to save his own life, the killing of the other was absolutely necessary”; without adding further to that portion of the charge, the rvords, “or that the party killing believed in good faith it was necessary.” Speaking for myself, I do not understand that the words sought to be added to this section of the code is a good statement of the law. On the contrary, my own view is, that section 73 refers to the class of cases where the accused is only justifiable when, in order to save his own life, the killing of the deceased was absolutely necessary; and that the doctrine of reasonable fears, as contained in section 71 of the Penal Code, refers to those cases of justifiable homicide set out in section 70 of the Penal Code. It is not necessary, however, that we should make a ruling *59upon this point, as, by reference to the charge of the judge, the provisions of the criminal law in reference to reasonable fears were given immediately preceding that portion of the charge which is complained of, and it is apparent from a consideration of the charge as a whole that the jury were properly instructed in reference to the doctrine of reasonable fears sufficient to justify a homicide.
4. The last assignment is, that the court erred in refusing to charge the jury in the following words of a written request: “If the jury should believe from the evidence that the defendant hit the deceased the fatal blow in defense of his person, to prevent a serious personal injury, the defendant would be justified in killing the deceased; or that defendant killed der ceased to prevent a felony being committed upon his property by deceased, then the killing would be justifiable; or if the killing was done to prevent the deceased from committing a-trespass upon his property, the killing would not be murder, but would only be manslaughter.” We can not think that any proposition contained in this written request to charge should have been given in charge to the jury. So far as the first is concerned, it is not the law. The language of our code justifies a homicide to prevent the commission of a felony upon the person of the slayer. An act of violence committed on the person of another, which is included within the class of offenses which the law declares to be felonies, will always include a serious personal injury; but an act of violence so committed, although it amounts to a “serious personal injury,” does not necessarily come within the class of crimes known as felonies. If, under our code, the injury about to be inflicted was less than a felony, it would not be sufficient cause to justify the taking of life in self-defense. This justification is complete only (when the life of the assailant is taken) where the deceased, manifestly intended or endeavored by violence or surprise to commit a felony on the person of the accused. In the case of Simmons v. State, 79 Ga. 700, Simmons, J., in delivering the opinion of the court, says: “The code, in defining the act of self-defense, does not justify the killing of another by one who believes or has grounds to fear that he will be injured; cer*60tainly no one will contend that it is justifiable to take life to prevent a small injury, an assault and battery, or something of that sort; but the only justification upon the ground of self-defense laid down by our code is, where one ‘manifestly intends or endeavors, by violence or surprise, to commit a felony on person, property or habitation.’ ’ In the case of Johnson v. State, 72 Ga. 679, this court said, speaking through Chief Justice Jackson, on this subject: “The verdict should be justifiable homicide, if the facts and circumstances surrounding the accused were such as to excite the fears of a reasonable man that a joint felonious assault was being made upon him ; it should be voluntary manslaughter, if they were such only as to excite the fears of a reasonable man that some bodily harm less than a felony was imminent and impending; it should be murder, if the circumstances were not such as to excite the fears of a reasonable man that he was in any serious danger at all.” So also the court in the case of Keener v. State, 18 Ga. 194, held, that if a person is under fears of some injury less than a felony, the offense is. manslaughter. Our code, and these decisions of our own court, we think were sufficient to justify the presiding judge in his refusal to give this part of the request in charge to the jury.
The second proposition in the request to charge should not have been given, because it was not warranted by the evidence in the case. The evidence shows that, at the time the wound from which the deceased .died was inflicted, the parties were engaged in a rencounter, and there was no attempt at that time by the deceased to commit a felony upon the property of the accused.
The third and last proposition should not have been given, under the facts of this case. The plaintiff in error was not injured by the refusal of the judge to give it. The verdict in this case is voluntary manslaughter; and therefore there is no just ground of complaint that the court refused to give a proposition of law in charge which would reduce the offense from murder to manslaughter, even if it was not, as we think here it was, covered in the general charge. Aside from these considerations, the charge requested was not, as a *61whole, adjusted to the law and the facts of the case; and for this reason the court would have been authorized to refuse to charge any portion of the request.
The jury passed upon this case, we have no doubt, in a careful and discriminating manner; the evidence in the record supports their finding, and we will not set it aside. The judgment of the court below overruling the .motion for a new trial is Affirmed.

All the Justices concurring.